Case 3:20-cv-00279-MMH-JBT Document 9 Filed 06/05/20 Page 1 of 2 PageID 34



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

  JAMES FISHER,

                       Plaintiff,

  v.                                                       Case No. 3:20-cv-279-J-34JBT

  MENTAL HEALTH RESOURCE
  CENTER and MRS. RACHEL R.
  RITTER-ARNP,

                  Defendants.
  _____________________________________/


                                          ORDER


         THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 8;

  Report), entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

  May 18, 2020. In the Report, Judge Toomey recommends that Plaintiff’s Application to

  Proceed in District Court Without Prepaying Fees or Costs (Dkt. No. 2; Motion), which

  this Court construes as a Motion to Proceed In Forma Pauperis, be denied and that the

  case be dismissed. See Report at 1, 3. Plaintiff has failed to file objections to the Report,

  and the time for doing so has now passed.

         The Court “may accept, reject, or modify, in whole or in part, the finding or

  recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

  to findings of facts are filed, the district court is not required to conduct a de novo review

  of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

  also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

  novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

                                               -1-
Case 3:20-cv-00279-MMH-JBT Document 9 Filed 06/05/20 Page 2 of 2 PageID 35



  United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

  May 14, 2007).

        Upon independent review of the file and for the reasons stated in the Magistrate

  Judge’s Report, the Court will accept and adopt the legal and factual conclusions

  recommended by the Magistrate Judge. Accordingly, it is hereby

        ORDERED:

        1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 8) is

           ADOPTED as the opinion of the Court.

        2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

           Costs (Dkt. No. 2; Motion), which this Court construes as a Motion to Proceed

           In Forma Pauperis, is DENIED.

        3. This case is DISMISSED.

        4. The Clerk of Court is directed to terminate all pending motions and deadlines

           as moot and close the file.

        DONE AND ORDERED in Jacksonville, Florida, this 5th day of June, 2020.




  ja

  Copies to:

  Counsel of Record
  Pro Se Party




                                           -2-
